Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES SECOND QUARTER RESULTS Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported an increase in net income to $7.7 million, or 23 cents per diluted share, for the second quarter ended June 30, 2013, from $7.6 million, or 23 cents per diluted share, for the second quarter of 2012. For the six-month period ended June 30, 2013, net income increased 14.1% to $14.9 million, or 45 cents per diluted share, from $13.0 million, or 39 cents per diluted share, in the 2012 six-month period. Operating revenue, consisting of revenue from truckload and logistics operations, increased to $161.4 million in the second quarter of 2013 from $157.0 million in the second quarter of 2012, and increased to $325.9 million in the 2013 six-month period from $308.4 million in the 2012 six-month period. Operating revenue, net of fuel surcharges and MW Logistics, LLC (MWL) revenue, increased 8.9% to $129.7 million in the 2013 quarter from $119.1 million in the 2012 quarter, and increased 9.5% to $255.8 million in the 2013 six-month period from $233.5 million in the 2012 six-month period. Fuel surcharge revenue increased to $31.7 million for the second quarter of 2013 from $29.8 million in the 2012 quarter, and increased to $63.4 million for the 2013 six-month period from $58.6 million for the 2012 six-month period. With the March 2013 deconsolidation of MWL, no MWL revenue was included in the second quarter of 2013 compared with $8.1 million in the 2012 quarter. MWL revenue included in the first six months of 2013 decreased by $9.7 million from the first six months of last year with the deconsolidation. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, was 89.9% for the second quarter of 2013, second only over the past 27 quarters to the 89.6% ratio achieved in the second quarter of 2012. The ratio improved to 90.2% for the 2013 six-month period from 90.9% for the 2012 six-month period. Chairman and Chief Executive Officer Randolph L. Marten said, “We continue to grow and expand our business despite continued slow economic growth and a challenging rate environment. Our total truckload, intermodal and broker loads were up 13.2% in the second quarter of 2013 over the prior year’s quarter. We believe the strong positioning of our truckload operations has continued to pay benefits, including a 2.8% increase in miles per tractor and a 2.6% increase in revenue per tractor over the second quarter of 2012. These increases were on top of the 6.0% and 5.4% improvements in these measurements in the second quarter of 2012 over the second quarter of 2011. This continued improvement in efficiency helped us achieve our thirteenth consecutive year-over-year increase in quarterly net income.” On May 13, 2013, Marten Transport announced that its Board of Directors had declared a three-for-two stock split of the company’s common stock. The stock split was effected in the form of a stock dividend payable on June 14, 2013, to stockholders of record as of May 28, 2013. Holders of the company’s common stock received an additional one-half share for each outstanding share of common stock held as of the record date. Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. Since 2004, Marten Transport’s results and consolidated financial statements have included the accounts of MWL, a third-party provider of logistics services to the transportation industry. On March 28, 2013, a member of MWL made a capital contribution to MWL. Accordingly, effective as of that date, Marten was no longer the primary beneficiary, deconsolidated MWL and started accounting for its ownership interest in MWL under the equity method of accounting. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Long-term debt, less current maturities Deferred income taxes Total liabilities Stockholders’ equity: Marten Transport, Ltd. stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 48,000,000 shares authorized; 33,220,969 shares at June 30, 2013, and 33,164,428 shares at December 31, 2012, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders’ equity Noncontrolling interest - Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, (In thousands, except per share information) OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME OTHER ) INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest - 84 INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS PAID PER COMMON SHARE $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended June 30, June 30, June 30, (Dollars in thousands) 2013 vs. 2012 2013 vs. 2012 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue ) ) Intermodal fuel surcharge revenue Total Logistics revenue ) ) Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics ) ) Total operating income $ $ $ ) )% Operating ratio: Truckload % % Logistics Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Six Months Six Months Six Months Ended Ended Ended June 30, June 30, June 30, (Dollars in thousands) 2013 vs. 2012 2013 vs. 2012 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics ) ) Total operating income $ $ $ % Operating ratio: Truckload % % Logistics Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, Truckload Segment: Total Truckload revenue (in thousands) $ Average truckload revenue, net of fuel surcharges, per tractor per week $ Average tractors Average miles per trip Non-revenue miles percentage % Total miles – company-employed drivers (in thousands) Total miles – independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ Brokerage: Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ - $ $ $ Loads - Intermodal: Revenue (in thousands) $ Loads Average tractors 85 54 81 55 At June 30, 2013 and June 30, 2012: Total tractors Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors Three Months Six Months Ended June 30, Ended June 30, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 53 and 51 tractors as of June 30, 2013, and 2012, respectively. Represents the percentage of miles for which the company is not compensated.
